Per Curiam.
Defendant was sentenced to a term of 2 to 4 years in the Nebraska Penal and Correctional Complex on burglary charges.
He appeals and assigns as error only the excessiveness of the sentence. After a review of the record we agree. Defendant was 21 years old with no previous felony convictions and a minor juvenile record. His codefendant was 19 years old with no previous felony convictions and a worse juvenile record than the defendant. The codefendant received a sentence of 18 months to 3 years.
Defendant’s sentence is modified to provide for a sentence of 18 months to 3 years.
Affirmed as modified.